UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-54180 Century Acquisition Corporation (Exact name of Registrant as specified in its charter) Cayman Islands N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Nautilus Global Partners 700 Gemini, Suite 100, Houston, TX 77056 (Address of principal executive offices) (Zip Code) (281) 488-3883 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES[X]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).YES[X]NO[] At May 13, 2011 there were 998,275shares of Registrant’s ordinary shares outstanding. GENERAL INDEX Page Number PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1.(A) RISK FACTORS 12 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES & USE OF PROCEEDS 12 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 12 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 ITEM 5. OTHER INFORMATION 12 ITEM 6. EXHIBITS 12 SIGNATURES 12 2 PART I-FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Century Acquisition Corporation (A Development Stage Company) Condensed Balance Sheets March 31, (Unaudited) June 30, (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT CURRENT LIABILITIES Payable to affiliate $ $ Accounts payable Total current liabilities SHAREHOLDERS’ DEFICIT Preference shares, $0.000128 par value, 781,250 shares authorized, none issued and outstanding Ordinary shares, $.000128 par value; 39,062,500 shares authorized; 998,275 shares issued and outstanding as of March 31, 2011 and June 30, 2010 Additional paid in capital Deficit accumulated during development stage ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to condensed financial statements. 3 Century Acquisition Corporation (A Development Stage Company) Condensed Statements of Operations (Unaudited) Nine Months Ended March 31, 2011 Nine Months Ended March 31, 2010 Cumulative During Development Stage (September 27, 2006 to March 31, 2011) Revenues $ $ $ Expenses Formation, general and administrative expenses Total operating expenses Operating loss ) ) ) Income tax expense (benefit) Net loss $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average ordinary shares outstanding – basic and diluted See accompanying notes to condensed financial statements. 4 Century Acquisition Corporation (A Development Stage Company) Condensed Statements of Operations (Unaudited) Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Revenues $ $ Expenses Formation, general and administrative expenses Total operating expenses Operating loss ) Income tax expense (benefit) Net loss $ ) $ Basic and diluted loss per share $ ) $ ) Weighted average ordinary shares outstanding – basic and diluted See accompanying notes to condensed financial statements 5 Century Acquisition Corporation (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) Nine Months Ended March 31, 2011 Nine Months Ended March 31, 2010 Cumulative During Development Stage (September 27, 2006 to March 31, 2011) Cash flows from operating activities Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued to Founder for payment of formation costs Changes in operating assets and liabilities Payable to affiliate Accounts payable Net cash used in operating activities ) ) Cash flows from investing activities Net cash provided by investing activities Cash flows from financing activities Proceeds from issuance of ordinary shares Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of the period Cash at end of the period $ $ $ Supplemental disclosures of cash flow information: Interest paid $
